



PRIVATE AND CONFIDENTIAL
February 12, 2018
Dear Ms. Katz:
Neiman Marcus Group, Inc. (“us”, “we” or the “Company”), is pleased that you
have accepted our offer to remain on the Company’s Board of Directors (the
“Board”) as a member of the Board (a “Director”). This letter sets out the main
terms of your continued service on the Board from and after the date hereof, and
is a contract for services and not a contract of employment.
1.
APPOINTMENT, RESIGNATION AND REMOVAL

1.1
You shall serve on the Board in accordance with, and subject to, the Certificate
of Incorporation of the Company (as amended from time to time, the “Charter”),
the By-Laws of the Company (as amended from time to time, the “By-Laws”) and the
Stockholders Agreement, dated as of October 25, 2013, by and among the Company,
Ares Corporate Opportunities Fund III, L.P., Ares Corporate Opportunities Fund
IV, L.P., CPP Investment Board (USRE) Inc., ACOF Mariposa Holdings LLC and the
other Securityholders (as defined therein) party thereto (as amended from time
to time, the “Stockholders Agreement”).

1.2
You may resign as a Director at any time by providing written notice thereof in
accordance with the By-Laws. In addition, you may be removed at any time in
accordance with the Charter, the By-Laws and the Stockholders Agreement.

1.3
The Company may request that you serve as a director on the board of directors
or other governing body of any of the Company’s subsidiaries, and your
appointment, resignation or removal from any such board of directors or other
governing body shall be subject to the certificate of incorporation and by-laws
(or other similar governing documents) of such subsidiary and the Stockholders
Agreement.

2.
ROLE AND DUTIES

2.1
For so long as you are a Director, you shall provide those services as (a) are
required of a director under the General Corporation Law of the State of
Delaware and all other applicable state and federal laws and regulations, (b)
are customarily associated with and are incident to the position of a director
and (c) the Company may, from time to time, reasonably request, consistent with
your position as a Director.

2.2
Without limiting the foregoing, for so long as you are a Director, you shall (a)
meet with the Company upon the Company’s request, at dates and times mutually
agreeable to you and the Company, to discuss any matters that involve or may
involve issues of which you have knowledge, and (b) cooperate with the Company
in the planning, review and execution of any such matter. The Company
anticipates that you will participate in (i) at least four to five in person
Board meetings per year at the Company’s headquarters, or other locations








--------------------------------------------------------------------------------




as determined by the Company and (ii) monthly conference calls to discuss
financial and operational results with, and provide advice to, the Company, as
may be reasonably requested by the Company.
2.3
Unless you are otherwise specifically authorized by the Board, you shall not
enter into any legal or other commitment or contract on behalf of the Company,
nor shall you hold yourself out as having any authority to bind or to speak on
behalf of the Company.

2.4
For so long as you are a Director, you shall provide the Company with prior
written notice before joining the board of directors, board of managers or other
similar governing body of any entity.

3.
FEES AND EXPENSES; INDEMNIFICATION

3.1
For so long as you are a Director, the Company shall pay, or cause to be paid,
to you an annual fee of $50,000, which shall be payable in equal installments
quarterly in arrears. If the Board requests your services as the chair of the
Board or one of the committees of the Board, you may be paid an additional
mutually agreed upon fee. Such fee(s) shall be prorated for the actual number of
days you serve as a Director (or Chair) in any quarter.

3.2
In addition, the Company may from time to time grant you options to purchase
common stock of the Company in accordance with, and subject to, one or more
option award agreements.

3.3
For so long as you are a Director, you shall be eligible to participate in
either the Company’s medical and executive medical plans as in effect from time
to time, or, if such participation is not permissible under applicable law or
commercially practicable, under separate arrangements that provide you with
comparable benefits.

3.4
The Company shall reimburse you, or cause to be reimbursed to you, all
reasonable and properly documented out-of-pocket expenses that you incur in
performing your duties in accordance with the Company’s procedure and other
guidance in respect of expense claims.

3.5
Upon your resignation or removal as a Director, you shall only be entitled to
(a) a pro rata portion of your annual fee as set forth in Section 3.1 and (b)
reimbursement of any expenses, in accordance with Section 3.4, that are properly
incurred before the date of such resignation or removal.

3.6
All amounts payable hereunder will be paid after deduction or withholding of all
taxes and other amounts that are required by law, as determined by the Company.

3.7
With respect to your service as a director, you will be entitled to
indemnification to the maximum extent permitted by applicable state law, and as
otherwise provided under the Company’s by-laws or other organizational
documents, and coverage under any director and officer liability insurance
policy maintained by the Company, in each case, on a basis that is no less
favorable than that available to any other director of the Company.



-2-



--------------------------------------------------------------------------------




4.
OUTSIDE INTERESTS

You represent and warrant that you are not subject to (a) any restrictions that
prevent you from serving as a Director or (b) any commitments that give rise to
a conflict of interest with respect to, or otherwise conflict with, any of your
duties as a Director. You agree that (i) you hold a position of trust and
confidence with the Company, (ii) have fiduciary duties as a Director to the
Company that are subject to the standards imposed by the statutes, court
decisions and other applicable law of the State of Delaware, (iii) you have been
appointed as a Director in reliance on your agreements and representations in
this letter and (iv) if, at any time, you become aware of any facts or
circumstances that would cause any of your representations and warranties in the
first sentence of this Section 4 to be untrue if made as of such time, you will
promptly disclose such facts or circumstances in writing to the Board.
5.
CONFIDENTIALITY

All information acquired from or on behalf of the Company or any of its
affiliates, or otherwise in connection with your service as a Director, is
confidential and you shall not directly or indirectly release, communicate,
disclose or use such information for any reason other than, during your service
as a Director, in the interests of the Company and its subsidiaries. This
restriction shall not apply to any information that (a) is or may become
generally available to the public, other than as a result of your breach of the
terms of this letter, or (b) is required to be disclosed by applicable law;
provided that you shall, to the extent legally permissible, give the Company
written notice of such requirement prior to any such disclosure to enable
Company to seek a protective order or otherwise prevent such disclosure. You
shall hold and retain such information (in whatever form you may receive it)
under appropriately secure conditions.
6.
ADDRESS FOR NOTICE AND PERSONAL CONTACT DETAILS

You shall advise the Company’s General Counsel promptly of any change in your
address or other personal contact details.
7.
RETURN OF PROPERTY

All files, documents, records, papers, electronic mail transmissions and other
materials (collectively, “Materials”) furnished to you by or on behalf of the
Company or any of its affiliates are the sole and exclusive property of the
Company or such affiliate. Upon your resignation or removal as a Director, or at
any time upon the Company’s request, you shall promptly return to the Company
all such Materials and all other property belonging to the Company or any of its
affiliates that may be in your possession or under your control, and you shall
not retain any copies thereof.
8.
RESTRICTIVE COVENANTS

You agree to be bound by the confidentiality, nondisparagement, non-competition,
non-solicitation and intellectual property covenants contained in Sections 8, 9
and 10 of the Employment Agreement between you and The Neiman Marcus Group, LLC,
dated October 25, 2013. Provided, however, for such purposes, any reference to
your employment or the end of your employment in such sections


-3-



--------------------------------------------------------------------------------




of the Employment Agreement shall also include your services or the end of your
services as a Director. For the avoidance of doubt, you shall not engage in any
Restricted Activities (as defined in the Employment Agreement) for a period of
two years following your resignation or removal as a Director.
9.
SEVERABILITY; COUNTERPARTS; AMENDMENTS; SECTION 409A

9.1
If at any time any of the provisions of this letter shall be held invalid or
unenforceable, or are prohibited by the laws of the jurisdiction where they are
to be performed or enforced, by reason of being vague or unreasonable as to
duration or geographic scope or scope of the activities restricted, or for any
other reason, such provisions shall be considered divisible and shall become and
be immediately amended to include only such restrictions and to such extent as
shall be deemed to be reasonable and enforceable by the court or other body
having jurisdiction over this letter, and you and the Company agree that the
provisions of this letter, as so amended, shall be valid and binding as though
any invalid or unenforceable provisions had not been included.

9.2
This letter may be signed in counterparts (including (without limitation) by
facsimile or electronic transmission).

9.3
No amendment or modification of this letter shall be effective unless it is in
writing and signed by you and the Company (or either such party’s authorized
representative). The failure of either party to require the performance of any
term or obligation of this letter, or the waiver by either party of any breach
of this letter, shall not prevent any subsequent enforcement of such term or
obligation and shall not be deemed a waiver of any subsequent breach.

9.4
Notwithstanding any provision of this letter to the contrary, this letter is
intended to comply with the requirements of Section 409A of the Code and the
regulations and Treasury guidance thereunder (collectively, “Section 409A”).
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A. Further, for purposes of
the limitation on nonqualified deferred compensation under Section 409A, each
payment of compensation under this letter shall be treated as a separate payment
of compensation.

10.
GOVERNING LAW AND JURISDICTION

10.1
This letter and any dispute or claim arising out of or in connection with it or
its subject matter or formation (including without limitation non-contractual
disputes or claims and the legal relationships between the parties hereto) shall
be governed by the laws of the State of Delaware without regard to the
principles of conflict of laws that would cause the application of laws of any
jurisdiction other than those of the State of Delaware.

10.2
Any legal actions or proceedings against either party arising out of this letter
or any dispute or claim arising out of or in connection with it or its subject
matter or formation (including without limitation non-contractual disputes or
claims and the legal relationships between



-4-



--------------------------------------------------------------------------------




the parties hereto) will be brought in any state or federal court of appropriate
jurisdiction sitting in Dallas County, Texas. Each party submits to and accepts
the exclusive jurisdiction of such courts for the purpose of legal actions or
proceedings and waives any objection (including without limitation any objection
based on inconvenient forum) to this choice of venue for any dispute or claim
that arises out of or in connection with this letter or its subject matter or
formation (including without limitation non-contractual disputes or claims and
the legal relationships between the parties hereto). Each party agrees that the
exclusive choice of forum set forth in this Section 10.2 does not prohibit the
enforcement of any judgment obtained in that forum or any other appropriate
forum.


[Remainder of Page Left Intentionally Blank]


-5-



--------------------------------------------------------------------------------






Please indicate your acceptance of these terms by signing and returning the
attached copy of this letter to the Chief Executive Officer.


Yours sincerely,



For and on behalf of the Company




/s/ Geoffroy van Raemdonck
Name: Geoffroy van Raemdonck
Title: Chief Executive Officer


I confirm and agree to the terms of my appointment as a Director of the Company
as set out in this letter.




/s/ Karen Katz
Karen Katz







